Opinion of the Court

SULLIVAN, Judge:
Appellant was tried by a general court-martial composed of a military judge alone on August 15, 1984, at Marine Corps Air Station, New River, Jacksonville, North Carolina. Pursuant to his pleas, he was found guilty of violating Article 1139, U. S. Navy Regulations, by failing to report the transfer and possession of marihuana by a fellow Marine on March 15, 1984. This regulatory offense was charged as a violation of Article 92(1), Uniform Code of Military Justice, 10 U.S.C. § 892(1). Also, pursuant to his pleas, he was found guilty of a single specification alleging use of marihuana on ten occasions between June 1983 and April 1, 1984, in violation of Article 134, UCMJ, 10 U.S.C. § 934. He was sentenced to a dishonorable discharge, confinement for 1 year, total forfeitures, and reduction to the lowest enlisted pay grade. The convening authority approved a sentence limited to a bad-conduct discharge, confinement for 9 months, total forfeitures, and reduction to E-l. The Court of Military Review affirmed in a short-form opinion.
This Court has reviewed the following issue in this case:1
WHETHER UNITED STATES NAVY REGULATIONS, ARTICLE 1139, REQUIRING MEMBERS OF THE NAVAL SERVICE TO REPORT KNOWN OFFENSES, MAY BE ENFORCED BY CRIMINAL PROSECUTION UNDER ARTICLE 92 OF THE UNIFORM CODE OF MILITARY JUSTICE.
We have serious doubts about the propriety of using this particular regulation as a basis for criminal prosecution under Article *8192(1).2 However, we decide this case on a more narrow basis, namely that the providence inquiry supporting his guilty pleas was inadequate, Art. 45(a), UCMJ, 10 U.S.C. § 845(a).
Turning first to the particular regulation alleged as being violated, we note that the original version of this regulation promulgated in 1973 states:
Persons in the Department of the Navy shall report to proper authority offenses committed by persons in the Department of the Navy which come under their observation.
(Emphasis added.) However, this regulation was inexplicably changed in 1979 to read as follows:
Persons in the Department of the Navy shall report to proper authority offenses committed by persons in the Department of the Navy which come under this observation.
(Emphasis added.) The amended version was in effect at the time of the alleged offense and at trial. Such a change perhaps may be no more than a clerical error, but its existence in this form even today undermines such conjecture. In any event, the very existence of this question in the context of a criminal prosecution may be fatal to the Government’s case. See United States v. Mersky, 361 U.S. 431, 440-41, 80 S.Ct. 459, 464-65, 4 L.Ed.2d 423 (1960).
Looking at the regulation as a whole, we find two questions are generally raised in this case — First, is Article 1139, U. S. Navy Regulations (1973), a lawful general regulation within the meaning of Article 92(1)? See Part IV, paras. 16c 1(c) and 14c (2)(a), Manual for Courts-Martial, United States, 1984. Second, is due process of law violated by prosecuting a servicemember under Article 92(1) for failing to obey this regulation? See Rose v. Locke, 423 U.S. 48, 96 S.Ct. 243, 46 L.Ed.2d 185 (1975).
On the first claim, appellant suggests this regulation constitutes an unauthorized exercise of power by the Secretary of the Navy. See United States v. Smith, 1 M.J. 156 (C.M.A. 1975). The apparent basis for this claim is that it is so broadly drafted that it unreasonably includes the reporting of offenses not related to the operations of the Department of the Navy. See generally Goldman v. Weinberger, 475 U.S. 503, 106 S. Ct. 1310, 89 L.Ed.2d 478 (1986). He also asserts that it violates the Fifth Amendment because it requires members of the Department of the Navy to incriminate themselves directly or indirectly. See United States v. Thompson, 22 M.J. 40 (C.M.A. 1986); United States v. Heyward, 22 M.J. 35 (C.M.A. 1986). Finally, it is suggested that the regulation as written may infringe on a servicemember’s First-Amendment right to associate with other members of the Department of the Navy in an off-duty context. See generally Brockett v. Spokane Arcades, Inc., 472 U. S. 491, 105 S.Ct. 2794, 86 L.Ed.2d 394 (1985).
In regard to the due process claim, appellant basically asserts that the regulation as presently drafted is void for vagueness. First, as noted above, he argues that the words “come under this observation” are unintelligible in the context of this regulation and as such create impermissible conjecture concerning its scope at least in the criminal context. See United States v. Cardiff, 344 U.S. 174, 73 S.Ct. 189, 97 L.Ed. 200 (1952); United States v. Evans, 333 U.S. 483, 68 S.Ct. 634, 92 L.Ed. 823 (1948). Second, he asserts that the regulation as drafted provides no notice to appellant as to what offenses must be reported.3 See Rose v. Locke, supra. Third, he asserts that the regulation as drafted imparts absolute discretion to convening authori*82ties, prosecutors, judges, and members to bring charges or to determine guilt. Giaccio v. Pennsylvania, 382 U.S. 399, 86 S.Ct. 518, 15 L.Ed.2d 447 (1966). See generally W. LaFave & A. Scott, Handbook on Criminal Law 87-88 (1972).
Many of these challenges to this regulation may be found inapplicable in appellant’s case because of the particular conduct in which he allegedly engaged. See Parker v. Levy, 417 U.S. 733, 752-62, 94 S.Ct. 2547, 2559-64, 41 L.Ed.2d 439 (1974). However, we need not resolve all these questions today because one of these claims is particularly applicable in this case.
The guilty-plea inquiry in this case reads in pertinent part as follows:
MJ: All right, let’s talk about the two offenses. Looking first at Charge I and its Specification, are you willing to admit to this court at this time that on or about 15 March 1984 that you violated a lawful general regulation?
ACCUSED: Yes sir.
MJ: Are you willing to admit that on that date there was in existence, United States Navy Regulations, 1139, dated 26 February 1973, which made it unlawful to fail to report an offense under the Uniform Code of Military Justice, to wit: the offense of transfer and possession of marihuana?
ACCUSED: Yes, sir.
MJ: Do you feel that on 15 March 1984 you had a duty to obey that regulation?
ACCUSED: Yes, sir.
MJ: Did you obey it?
ACCUSED: No, sir.
MJ: What did you fail to do, if anything?
ACCUSED: Failure to report an offense punishable under the UCMJ.
MJ: All right, tell me about that offense that you failed to report.
ACCUSED: Transfer of marihuana.
MJ: And possession?
ACCUSED: Yes, sir.
MJ: By whom?
ACCUSED: By one Sergeant JOHNSON.
MJ: All right. In other words you saw him possess and transfer marihuana in your presence, is that correct?
ACCUSED: Yes, sir.
MJ: And you are willing to admit that the United States Navy Regulation which I have just cited makes it an offense under the regulation not to report possession and transfer of marihuana, is that correct?
ACCUSED: Yes, sir.
MJ: And you feel that you had a duty to obey the regulation?
ACCUSED: Yes, sir.
MJ: But you did not report it, is that correct?
ACCUSED: Yes, sir.
MJ: Do you feel that you violated this lawful general regulation by not reporting Sergeant JOHNSON’S conduct?
ACCUSED: Yes, sir.
MJ: All right, turn to Charge II and its Specification. Here the government alleges that you used marihuana, a Schedule I controlled substance on ten different occasions between June of 1983 and 1 April 1984. Is that correct?
ACCUSED: Yes, sir.
MJ: Did you in fact use marihuana?
ACCUSED: Yes, sir.
MJ: Did you know it to be marihuana?
ACCUSED: Yes, sir.
MJ: Were you familiar with marihuana?
ACCUSED: Yes, sir.
MJ: How did you use it, did you ingest it or inhale it?
ACCUSED: Inhaled it, sir.
MJ: You smoked it?
ACCUSED: Yes, sir.
MJ: And are you sure that these ten occasions occurred between the dates alleged on the charge sheet?
ACCUSED: Yes, sir.
MJ: Do you feel that the use of marihuana by you as indicated on the charge sheet was wrongful?
ACCUSED: Yes, sir.
*83MJ: Do you feel that your conduct under the circumstances was prejudicial to good order and discipline in the armed forces or was service discrediting?
ACCUSED: Yes, sir.
MJ: Why?
ACCUSED: Because it’s against the law, sir.
MJ: Did you ever do this in the presence of civilians?
ACCUSED: No, sir.
MJ: Always in the presence of other Marines or by yourself, is that correct?
ACCUSED: Yes, sir.
MJ: Do you think that the use of marihuana by a noncommissioned officer in the United States Marine Corps adversely impacts on good order and discipline in the Marine Corps?
Accused: Yes, sir.
MJ: Even though you do it off base?
ACCUSED: Yes, sir.
MJ: On non duty hours?
ACCUSED: Yes, sir.
(Emphasis added.)
Appellant clearly stated that he used marihuana on ten occasions between June of 1983 and April 1, 1984. He also admitted that he did it in the presence of other Marines on some of these occasions. Finally, he admitted that he observed Sergeant Johnson transfer and possess marihuana on March 15,1984, a date within the period of his marihuana use noted above. These responses clearly raise the question whether appellant's failure to report was a result of his use of marihuana at that time or of his being an accessory or principal to the illegal activity he failed to report. See United States v. Heyward, 22 M.J. at 37. The military judge’s inquiry does not satisfactorily resolve this question,4 and accordingly we reverse as to this offense. See United States v. Bailey, 21 M.J. 244 (C.M.A. 1986). However, we are satisfied that this action does not affect the approved sentence.
The decision of the United States Navy-Marine Corps Court of Military Review as to Charge I and its specification is reversed. The findings of guilty thereon are set aside and in the interests of justice that specification and Charge are dismissed. In all other respects the decision below is affirmed.

. As specified, the original issue before this Court referred to Article 1132. However, all parties were aware that Article 1139 was at issue here.


. This Court and others have recognized that the validity of the regulation violated is a matter affecting the providence of guilty pleas. United States v. Aycock, 15 U.S.C.M.A. 158, 159, 35 C.M.R. 130, 131 (1964); United States v. Green, 22 M.J. 711 (A.C.M.R. 1986); United States v. Dykes, 6 M.J. 744 (N.C.M.R. 1978).


. The possibilities include violations of federal civilian law, federal military law, state law, administrative regulations, honor codes, and religious tenets. Cf. Note, Forcing the Bystander to Get Involved; A Case for a Statute Requiring Witnesses to Report Crime, 94 Yale L. J. 1787, 1800 n.100 (1985).


. Even if Sergeant Johnson’s pretrial statement admitted at the Article 32 Investigation that “Reed just rode along with me and does not sell marihuana although he does smoke it” could be considered for this purpose, it does not eliminate our concern. Other evidence admitted at that hearing suggests the contrary. See generally United States v. Bethea, 22 U.S.C.M.A. 223, 46 C.M.R. 223 (1973).